Exhibit 10.1

 

GUARANTY AGREEMENT

 

GUARANTY AGREEMENT, dated as of December 2, 2013 (as amended, restated,
supplemented, or otherwise modified from time to time, this “Guaranty”), made by
AMEREN ENERGY GENERATING COMPANY, an Illinois corporation (“Guarantor”), having
its principal place of business at 601 Travis Street, Suite 1400 Houston, Texas
77002, in favor of Ameren Corporation, a Missouri company, having its principal
place of business at 1901 Chouteau Avenue, St. Louis, Missouri 63103 (“Seller”).

 

RECITALS

 

Pursuant to that certain Transaction Agreement, dated as of the date hereof (as
amended, supplemented or otherwise modified from time to time, the “Transaction
Agreement”), between Seller and ILLINOIS POWER HOLDINGS, LLC, a Delaware limited
liability company (“IPH”), Seller has agreed to divest certain Interests (as
defined in the Transaction Agreement), upon the terms and subject to the
conditions as set forth therein.

 

It is a condition precedent to Seller divesting the Interests pursuant to the
Transaction Agreement that Guarantor shall have executed and delivered this
Guaranty with respect to the due and punctual payment and performance when due
of all Indemnification Payments owing by IPH to Seller (collectively, the
“Obligations”).

 

NOW, THEREFORE, in consideration of the foregoing premises, to induce Seller to
enter into the Transaction Agreement and to enter into the transactions
contemplated thereunder, Guarantor hereby agrees with Seller, as follows:

 

1.             Guaranty.  (a)  Guarantor hereby unconditionally and irrevocably
guarantees to Seller the prompt and complete payment and performance by IPH when
due of the Obligations (as and to the extent such guarantee would not violate
the terms of the Indenture as in effect on the date hereof).

 

(b)           This Guaranty shall remain in full force and effect until all of
the Obligations are paid in full in immediately available funds, notwithstanding
that from time to time prior thereto IPH may be free from any Obligation.

 

(c)           Guarantor agrees that whenever, at any time, or from time to time,
Guarantor shall make any payment to Seller on account of Guarantor’s liability
hereunder, Guarantor will notify Seller in writing that such payment is made
under this Guaranty for such purpose.

 

2.             Limitation of Liability.  Guarantor, and by its acceptance of
this Guaranty, Seller, hereby confirms that it is the intention of Guarantor and
Seller that this Guaranty and the Obligations of Guarantor hereunder not
constitute a fraudulent transfer or conveyance for purposes of the Bankruptcy
Code, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or any other federal, state or foreign bankruptcy, insolvency, receivership or
similar law to the extent applicable to this Guaranty and the obligations of

 

--------------------------------------------------------------------------------


 

Guarantor hereunder. To effectuate the foregoing intention, the Seller and the
Guarantor hereby irrevocably agree that the obligations of Guarantor under this
Guaranty at any time shall be limited to the maximum amount as will result in
the obligations of Guarantor under this Guaranty not constituting a fraudulent
transfer or conveyance.

 

3.             Subrogation.  Upon making any payment hereunder, Guarantor shall
be subrogated to the rights of Seller against IPH and in any collateral for any
obligations with respect to such payment; provided that Guarantor shall not seek
to enforce any right or receive any payment by way of subrogation until all
amounts due and payable by IPH to Seller under the Transaction Agreement have
been paid in full in immediately available funds; and further provided that such
subrogation rights shall be subordinate in all respects to all amounts owing to
Seller under the Transaction Agreement.

 

4.             Amendments, etc. with Respect to the Obligations.  Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against Guarantor, and without notice to or further assent by
Guarantor, any demand for payment of any of the Obligations made by Seller may
be rescinded by Seller and any of the Obligations may be continued, and the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guaranty therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
Seller, and the Transaction Agreement and any other document in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, from time to time, and any collateral security, guaranty or right of
offset at any time held by Seller for the payment of the Obligations may be
sold, exchanged, waived, surrendered or released.  Seller shall have no
obligation to protect, secure, perfect or insure any lien at any time held by it
as security for the Obligations or for this Guaranty or any property subject
thereto.  When making any demand hereunder against Guarantor, Seller may, but
shall be under no obligation to, make a similar demand on IPH, and any failure
by Seller to make any such demand or to collect any payments from IPH or any
such other guarantor or any release of IPH or such other guarantor shall not
relieve Guarantor of its Obligations or liabilities hereunder, and shall not
impair or affect the rights and remedies, express or implied, or as a matter of
law, of Seller against Guarantor.  For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

 

5.             Guaranty Absolute and Unconditional.  (a)  Guarantor hereby
agrees that its obligations under this Guaranty constitute a guaranty of payment
when due and not of collection.  Guarantor waives any and all notice of the
creation, renewal, extension or accrual of any of the Obligations and notice of
or proof of reliance by Seller upon this Guaranty or acceptance of this
Guaranty; the Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guaranty; and all
dealings between IPH or Guarantor, on the one hand, and Seller, on the other
hand, shall likewise be conclusively presumed to have been had or consummated in
reliance upon this Guaranty.  Guarantor waives promptness, diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon IPH or Guarantor with respect to the Obligations.  This Guaranty shall
be construed as a continuing, absolute and unconditional guaranty of payment
without regard to (i) the validity, regularity or enforceability of any
agreement, any of the Obligations or any collateral security therefor or
guaranty or right of offset with respect thereto

 

--------------------------------------------------------------------------------


 

at any time or from time to time held by Seller, (ii) any defense, set-off or
counterclaim (other than a defense of payment in full in immediately available
funds) which may at any time be available to or be asserted by IPH against
Seller, (iii) any requirement that Seller exhaust any right to take any action
against IPH or any other Person prior to or contemporaneously with proceeding to
exercise any right against Guarantor under this guaranty or (iv) any other
circumstance whatsoever (with or without notice to or knowledge of IPH or
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of IPH for the Obligations of Guarantor under this guaranty,
in bankruptcy or in any other instance.  When pursuing its rights and remedies
hereunder against Guarantor, Seller may, but shall be under no obligation to,
pursue such rights and remedies that Seller may have against IPH or any other
Person or against any collateral security or guaranty for the Obligations or any
right of offset with respect thereto, and any failure by Seller to pursue such
other rights or remedies or to collect any payments from IPH or any such other
Person or to realize upon any such collateral security or guaranty or to
exercise any such right of offset, or any release of IPH or any such other
Person or any such collateral security, guaranty or right of offset, shall not
relieve Guarantor of any liability hereunder, and shall not impair or affect the
rights and remedies, whether express, implied or available as a matter of law,
of Seller against Guarantor.  This Guaranty shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon
Guarantor and its respective successors and assigns thereof, and shall inure to
the benefit of Seller, and its respective successors, endorsees, transferees and
assigns, until all the Obligations and the obligations of Guarantor under this
Guaranty shall have been satisfied by payment in full in immediately available
funds, notwithstanding that from time to time IPH may be free from any
Obligation.

 

(b)           Without limiting the generality of the foregoing, Guarantor hereby
agrees, acknowledges, and represents and warrants to Seller as follows:

 

(i)       Guarantor hereby waives any defense arising by reason of, and any and
all right to assert against Seller any claim or defense based upon, an election
of remedies by Seller which in any manner impairs, affects, reduces, releases,
destroys and/or extinguishes Guarantor’s subrogation rights, rights to proceed
against IPH, or any other guarantor for reimbursement or contribution, and/or
any other rights of Guarantor to proceed against IPH against any other
guarantor, or against any other person or security.

 

(ii)      Guarantor is presently informed of the financial condition of IPH and
of all other circumstances which diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations.  Guarantor hereby covenants that
it will make its own investigation and will continue to keep itself informed
about each of IPH’s financial condition, the status of other guarantors, if any,
of circumstances which bear upon the risk of nonpayment and that it will
continue to rely upon sources other than Seller for such information and will
not rely upon Seller for any such information.  Absent a written request for
such information by Guarantor to Seller, Guarantor hereby waives the right, if
any, to require Seller to disclose to Guarantor any information which Seller may
now or hereafter acquire concerning such condition or circumstances including,
but not limited to, the release of or revocation by any other guarantor.

 

--------------------------------------------------------------------------------


 

(iii)     Guarantor has independently reviewed the Transaction Agreement and has
made an independent determination as to the validity and enforceability thereof,
and in executing and delivering this guaranty to Seller, Guarantor is not in any
manner relying upon the validity, and/or enforceability, and/or attachment,
and/or perfection of any liens or security interests of any kind or nature
granted by IPH or any other guarantor to Seller, now or at any time and from
time to time in the future.

 

6.             Reinstatement.  This Guaranty shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Obligations is rescinded or must otherwise be restored or returned
by Seller upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of IPH or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, any of IPH or
any substantial part of IPH’s property, or otherwise, all as though such
payments had not been made.

 

7.             Payments.  Guarantor hereby agrees that the Obligations will be
paid to Seller without set-off or counterclaim in immediately available funds
denominated in U.S. Dollars at the address specified in writing by Seller.

 

8.             Representations and Warranties.  Guarantor represents and
warrants that:

 

(a)           Guarantor has the legal capacity and the legal right to execute
and deliver this guaranty and to perform Guarantor’s obligations hereunder;

 

(b)           no consent or authorization of, filing with, or other act by or in
respect of, any arbitrator or governmental authority and no consent of any other
Person (including, without limitation, any creditor of Guarantor) is required in
connection with the execution, delivery, performance, validity or enforceability
of this guaranty other than those consents or authorizations that have been
obtained by Guarantor prior to or on the date hereof; and

 

(c)           this Guaranty has been duly authorized, executed and delivered by
Guarantor and constitutes a legal, valid and binding obligation of Guarantor
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is sought in proceedings in equity or
at law);

 

9.             Severability.  Any provision of this Guaranty which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.          Paragraph Headings.  The paragraph headings used in this Guaranty
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.

 

--------------------------------------------------------------------------------


 

11.          No Waiver; Cumulative Remedies.  Seller shall not by any act
(except by a written instrument pursuant to paragraph 13 hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any default or event of default or in any
breach of any of the terms and conditions hereof.  No failure to exercise, nor
any delay in exercising, on the part of Seller, any right, power or privilege
hereunder shall operate as a waiver thereof.  No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  A
waiver by Seller of any right or remedy hereunder on any one occasion shall not
be construed as a bar to any right or remedy which Seller would otherwise have
on any future occasion.  The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any rights or
remedies provided by law.

 

12.          Waivers and Amendments; Successors and Assigns.  None of the terms
or provisions of this Guaranty may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by Guarantor and Seller.  This
Guaranty shall be binding upon the heirs, personal representatives, successors
and assigns of Guarantor and shall inure to the benefit of Seller and its
successors and assigns. This Guaranty and the obligations thereunder shall not
be assignable by the Guarantor without the written consent of the Seller.

 

13.          Notices.  Notices by Seller to any Guarantor may be given in the
manner set forth in Section 11.7 of the Transaction Agreement and shall be
effective as provided therein.

 

Guarantor:

Ameren Energy Generating Company

601 Travis Street, Suite 1400

Houston, Texas 77002

Attention:   General Counsel

Fax No: (713) 507-6588

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

1440 New York Ave.

Washington, D.C. 20005

Attention: Michael P. Rogan

Fax No. (202) 661-8200

 

Seller:

Ameren Corporation

1901 Chouteau Avenue

St. Louis, Missouri 63103

Attention:  General Counsel

Fax No.:  (314) 554-4014

 

with a copy to:

 

Wachtell, Lipton, Rosen & Katz

 

--------------------------------------------------------------------------------


 

51 West 52nd Street

New York, New York 10019

Attention:

Elliott V. Stein

 

Ante Vucic

Fax No.:

(212) 403-2000

 

14.          GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICT OF LAW PRINCIPLES THEREOF.

 

15.          SUBMISSION TO JURISDICTION; WAIVERS.  GUARANTOR AND, BY ITS
ACCEPTANCE OF THIS GUARANTY, SELLER, HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

(A)          SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS GUARANTY AND THE OTHER TRANSACTION DOCUMENTS TO
WHICH IT IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN
RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;

 

(B)          CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;

 

(C)          AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO, WITH RESPECT TO
GUARANTOR, GUARANTOR AT GUARANTOR’S ADDRESS SET FORTH IN SECTION 13 HEREOF, AND
WITH RESPECT TO SELLER, AT SELLER’S ADDRESS SET FORTH IN SECTION 13 HEREOF, OR
AT SUCH OTHER ADDRESS OF WHICH THE OTHER PARTY HERETO SHALL HAVE BEEN NOTIFIED;
AND

 

(D)          AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE
OF PROCESS IN ANY OTHER MANNER

 

--------------------------------------------------------------------------------


 

PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION.

 

16.          Integration.  This Guaranty represents the agreement of Guarantor
with respect to the subject matter hereof and there are no promises or
representations by Guarantor relative to the subject matter hereof not reflected
herein.

 

17.          Execution.  Delivery by telecopier or other electronic transmission
(including a .pdf e-mail transmission) of a signature page to this Guaranty
shall be effective as delivery of an original executed signature page of this
Guaranty.

 

18.          Acknowledgments.  Guarantor hereby acknowledges that:

 

(a)           Guarantor has been advised by counsel in the negotiation,
execution and delivery of this Guaranty and the related documents;

 

(b)           Seller has no fiduciary relationship to Guarantor, and the
relationship between Seller and Guarantor is solely that of surety and creditor;
and

 

(c)           no joint venture exists between or among any of IPH, Guarantor and
Seller.

 

19.          WAIVERS OF JURY TRIAL.  GUARANTOR AND, BY ITS ACCEPTANCE OF THIS
GUARANTY, SELLER, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY RELATED DOCUMENT
AND FOR ANY COUNTERCLAIM HEREIN OR THEREIN.

 

20.          General Definitions.  All capitalized terms not defined herein
shall have the respective meanings set forth in the Transaction Agreement. 
Unless the context clearly indicates a contrary intent or unless otherwise
specifically provided herein, words used in this Agreement may be used
interchangeably in singular or plural form; whenever the context may require,
any pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice versa.

 

[NO FURTHER TEXT ON THIS PAGE]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered as of the date first above written.

 

 

AMEREN ENERGY GENERATING COMPANY,

 

an Illinois corporation

 

 

 

 

 

By:

/s/ Mario Alonso

 

 

Name:

Mario Alonso

 

 

Title:

Vice President Strategic Planning and Development

 

[Signature page to Ameren Energy Generating Company Guaranty]

 

--------------------------------------------------------------------------------